Citation Nr: 1628011	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is entitled to additional compensation for a spouse prior to January 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to December 1975, and from October 1991 to July 1997.  He had additional service with the Air National Guard.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012 the RO granted entitlement to additional compensation for a spouse effective January 1, 2010.  As this does not represent a complete grant of the issue on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection was received by VA on January 2003; on this form, he identified the prior marriages of himself and his spouse, the names of the prior spouses, the dates and places of the dissolution of the prior marriages, the name of his current spouse, the date and place of the marriage, and her social security number.

2.  In a January 2006 rating decision the Veteran was granted service connected benefits, which resulted in a combined disability rating in excess of 30 percent, effective January 30, 2003. 


CONCLUSION OF LAW

The criteria for assignment of an effective date of January 30, 2003, for the award of additional compensation for the Veteran's dependent spouse, have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There are some claims, however, to which the duties to notify and assist do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

The Veteran's contentions in this case do not suggest that there exists any outstanding evidence that would affect the outcome of this appeal.  The Veteran's claims-file appears to be complete and there is no indication that additional development of the record could assist the Veteran in this claim.




II.  Effective Date

The Veteran seeks an effective date prior to January 1, 2010, for additional compensation for a spouse.

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216. 

However, VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

The Veteran's original claim for service connection was received by VA on January 30, 2003; on this form, he identified that he was married and included the full name of his spouse, the date and place of the marriage, and her social security number.  In addition, the Veteran supplied the names of his and his spouse's prior spouses, as well as the dates of their divorces from the prior spouses along with the location of the divorces.  Further, he provided a copy of the final divorce decree from his prior marriage. 

In January 2006 the RO granted service connection for degenerative changes of the low back with radiculopathy and chronic prostatitis, effective January 30, 2003.  The initial evaluations regarding these disabilities increased his combined service connected evaluation to 40 percent meeting the criteria for additional compensation payable for a spouse.  

Notice of the January 2006 RO decision was sent to the Veteran in February 2006.  The letter noted that the Veteran needed to complete a VA Form 21-686c, "Declaration Of Status Of Dependents" before additional benefits could be paid for the Veteran's dependents and the RO indicated that the Veteran had one year to provide the evidence requested in order for the effective date for the award of additional compensation paid for the Veteran's dependent spouse to be the date the claim was received.  The letter noted that the form was enclosed and the enclosures listed at the end of the letter included the form.  

The Veteran's spouse submitted statements in support of unrelated claims in 2008 and 2009.

In March 2010 VA received the Veteran's request for a change in dependent status to married.  This was accompanied by a complete VA Form 21-686c.

In a letter dated in June 2010 the Veteran reported that he was unaware that he was eligible for the dependent rate until March of that year. 

In a June 2010 RO rating action, the Veteran's spouse was added to his award and he was granted the dependent rate effective April 1, 2010, the first of the month after the receipt of the claim for a change in dependent status.  In October 2012, the RO revised the effective date to January 1, 2010, representing the first of the month following the Veteran's December 2009 claim for higher evaluations.

Entitlement to an effective date of January 30, 2003, for additional compensation for a spouse is warranted.  As specified in 38 U.S.C.A. § 5110(f), an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  Here, the Veteran's initial claim for compensation, received on January 30, 2003, identified his current spouse, provided her full name, identified where they were and when they were married, and provided her social security number.  The claim further identified both his and his spouse's previous marriages including the full names of the prior spouses and the dates and locations of the dissolutions of the prior marriages.  In addition, the claim did not on its face raise a question of the validity of the Veteran's statement, did not conflict with other evidence or record, and did not implicate fraud or misrepresentation of the relationship in question such as would trigger the requirement of additional evidence under 38 C.F.R. § 3.204(b).  This claim was subsequently granted and a combined rating of greater than 30 percent was awarded effective January 30, 2003.  Evidence of record thereafter, including statements submitted on behalf of the Veteran by his current spouse, indicate that the Veteran remains married to the same individual since January 2003.

Therefore, as the initial claim for compensation the Veteran provided all of the specific information required by 38 C.F.R. § 3.204 for a statement of the claimant to be accepted as proof of dissolution of prior marriages and proof of current marriage and as the Veteran first met the schedular criteria (a rating of 30 percent or higher), effective January 30, 2003, per 38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401, the effective date for additional compensation for the Veteran's dependent spouse is appropriately set at the date the Veteran's award commenced, January 30, 2003.  Thus, entitlement to an effective date of January 30, 2003, and no earlier, for the award of additional compensation for a spouse, is granted.


ORDER

Entitlement to additional compensation for a spouse for the period beginning January 30, 2003, is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


